Citation Nr: 0710553	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  05-30 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a chronic back 
disorder.  

2.  Entitlement to service connection for a chronic acquired 
psychiatric disorder to include anxiety and stress.  

3.  Entitlement to service connection for a chronic dental 
disorder to include a temporomandibular joint disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had certified active service from August 1988 to 
August 1991 and January 2003 to May 2004.  The veteran had 
additional active duty with both the United States Army 
Reserve and the Nebraska Army National Guard.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Lincoln, Nebraska, Regional Office (RO) which, in 
pertinent part, granted service connection for chronic 
cervical strain with trapezius muscle involvement; assigned a 
noncompensable evaluation for that disability; and denied 
service connection for a chronic back disorder, a chronic 
acquired psychiatric disorder to include anxiety and stress, 
and a chronic dental disorder to include a temporomandibular 
joint disorder.  In May 2005, the RO increased the evaluation 
for the veteran's chronic cervical strain with trapezius 
muscle involvement from noncompensable to 10 percent 
disabling.  In July 2006, the veteran was afforded a hearing 
before the undersigned Veterans Law Judge sitting at the RO.  
At the hearing, the veteran expressly withdrew his appeal 
from the evaluation assigned for his chronic cervical strain 
with trapezius muscle involvement.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  


REMAND

A June 2004 Army National Guard Retirement Points History 
Statement indicates that the veteran served with the Army 
Reserve from August 1991 to December 1995 and with the Army 
National Guard from February 1997 to January 2003.  The 
report of a November 2005 VA examination for compensation 
purposes states that the veteran reported serving with "the 
Nebraska Army National Guard from August 4, 1991, through 
January 20, 2003, and them (sic) May 21, 2004, to present."  
The Board observes that the veteran's complete periods of 
active duty, active duty for training, and inactive duty for 
training with both the Army Reserve and the Nebraska Army 
National Guard have not been verified.  

The VA should obtain all relevant military treatment records 
and other documentation which could potentially be helpful in 
resolving the veteran's claim.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81-82 (1990).  

In reviewing the VA clinical documentation of record, the 
Board observes that the veteran exhibited a positive 
post-traumatic stress disorder (PTSD) screen.  Treating VA 
physicians advanced impressions of PTSD in September 2004, 
October 2004, and February 2005.  A February 2005 VA 
treatment entry states that the veteran complained of 
jaw/temporomandibular joint pain which was exacerbated by 
stress.  

The veteran has not been afforded a VA examination for 
compensation purposes which addresses his claimed psychiatric 
and dental/temporomandibular joint disabilities.  The VA's 
statutory duty to assist the veteran includes the duty to 
conduct a thorough and contemporaneous examination so that 
the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  

Accordingly, this case is REMANDED for the following action:  

1.  Contact the National Personnel Record 
Center and/or the appropriate service 
entity or entities and request that (1) 
it verify the veteran's periods of active 
duty, active duty for training, and 
inactive duty for training, if any, with 
both the Army Reserve and the Nebraska 
Army National Guard and (2) forward all 
available service medical records 
associated with such duty for 
incorporation into the record.  

2.  Then contact the veteran and request 
that he provide information as to all 
treatment of his claimed chronic back, 
psychiatric, and dental/temporomandibular 
joint disabilities including the names 
and addresses of all health care 
providers.  Upon receipt of the requested 
information and the appropriate releases, 
contact all identified health care 
providers and request that they forward 
copies of all available clinical 
documentation pertaining to treatment of 
the veteran, not already of record, for 
incorporation into the record.  

3.  Then schedule the veteran for a VA 
examination for compensation purposes 
which is sufficiently broad to accurately 
determine the current nature and severity 
of his claimed chronic acquired 
psychiatric and chronic 
dental/temporomandibular joint 
disabilities.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  If a 
diagnosis of PTSD is advanced, the 
examiner or examiners should identify the 
specific stressor or stressors supporting 
such a diagnosis.  

The examiner or examiners should advance 
an opinion as to: 

a.  Whether it is more likely than 
not (i.e., probability greater than 
50 percent); at least as likely as 
not (i.e., probability of 50 
percent); or less likely than not 
(i.e., probability less than 50 
percent) that any identified chronic 
psychiatric disability originated 
during active service; is 
etiologically related to any 
inservice psychiatric complaints; or 
is in any other way causally related 
to his periods of active 
service/active duty.  

b.  Whether it is it more likely 
than not (i.e., probability greater 
than 50 percent); at least as likely 
as not (i.e., probability of 50 
percent); or less likely than not 
(i.e., probability less than 50 
percent) that any identified chronic 
dental/temporomandibular joint 
disability originated during active 
service; is etiologically related to 
the veteran's inservice jaw 
complaints; or is in any other way 
causally related to his periods of 
active service/active duty.  

Send the claims folders to the examiner 
or examiners for review of pertinent 
documents therein.  The examination 
report should specifically state that 
such a review was conducted.  

4.  Then readjudicate the veteran's 
entitlement to service connection for a 
chronic back disorder, a chronic acquired 
psychiatric disorder to include anxiety 
and stress; and a chronic dental disorder 
to include a temporomandibular joint 
disorder.  If the benefits sought on 
appeal remain denied, the veteran and his 
accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran should be given 
the opportunity to respond to the SSOC.  
The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  


